Title: To Thomas Jefferson from Henry Dearborn, 26 January 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir/
                            War DepartmentJanuary 26. 1808
                        

                        I have the honor of proposing for your approbation the following promotions and appointments in the Corps of Engineers in the service of the United States.
                  Lieut. Colonel Jonathan William to be promoted to the Rank of Colonel.
                  Major Jared Mansfield to be promoted to the Rank of Lieut Colonel vice Colo. Jonathan Williams promoted.
                  Captain Alexander Macomb to be promoted to the Rank of Major vice William A Banon resigned
                  Captain Joseph G Swift to be promoted to the Rank of Major vice, Jared Mansfield promoted.
                  First Lieutenant George Bomford to be promoted to the Rank of Captain, vice, Alexander Macomb promoted.
                  First Lieutenant William McRee to be promoted to the Rank of  Captain, vice, Joseph G Swift promoted.
                  Second Lieutenant Charles Gratiot to be promoted to the Rank of  Captain.
                  Second Lieutenant Eleazor D Wood to be promoted to the Rank of First Lieutenant vice George Bomford promoted.
                  Second Lieutenant William Partridge to be promoted to the Rank of First Lieutenant vice William McRee promoted.
                  Second Lieutenant Prentice Willard to be promoted to the Rank of First Lieutenant.
                  Joseph G. Totten to be appointed Second Lieutenant vice Charles Gratiot promoted.
                  Cadet Samuel Babcock to be appointed Second Lieutenant, vice, Eleazer D Wood promoted,
                  Cadet Daniel A. A. Buck to be appointed Second Lieutenant vice William Partridge promoted.
                  Cadet Sylvanus Thayer to be appointed Second Lieutenant vice, Prentice Willard promoted.
                  Accept Sir Assurances of my high respect and consideration,
                        
                            H Dearborn
                     
                        
                    